DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AFTER FINAL REJECTION UNDER 37 CFR §1.116, filed August 5, 2021.
Response to Arguments
In view of Applicant’s request regarding the title of the invention as amended in a prior correspondence (AMENDMENT, page 8), the Patent Office will update its records to reflect the amended title.
In view of Applicant’s amendment of claim 6 to include the allowable subject matter of now-cancelled claim 9, the rejections of claims 6-8 under 35 U.S.C. 103 as set forth in the prior Office action dated May 18, 2021, pages 5-9, are withdrawn.
Allowable Subject Matter
Claims 1, 4-8 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus, including the limitations:
 	- acquire, from the apparatus, candidate information indicative of a candidate of the transmission destination terminal and narrowing condition information of the transmission destination terminal,

 	Claims 4 and 5 depend from claim 1.
 	Regarding claim 6, the cited prior art fails to disclose or suggest Applicant’s protection processing apparatus, including the limitation:
 	- in response to receiving a using request for the document from a terminal, transmit a deletion instruction of the document to the terminal in a case where the terminal does not correspond to the transmission destination terminal indicated by the transmission destination information corresponding to the document.
 	Claims 7, 8 and 10-16 depend from claim 6.
 	Regarding claim 17, the cited prior art fails to disclose or suggest Applicant’s terminal device comprising at least one process configured to perform “receive,” “authenticate” and “perform … control to open” steps, in combination with the step:
 	- perform, in a case where the set of the terminal device and the authenticated user does not correspond to the set of the transmission destination user and the transmission destination terminal indicated by the transmission destination received, control not to save the protected document.
 	Regarding claim 18, the cited prior art fails to disclose or suggest Applicant’s terminal device comprising at least one process configured to perform “receive,” “perform control to save,” “authenticate,” “perform … control to open” and “transmit” steps, in combination with a step:
 	- delete, in a case where an unavailable response is issued from the protection processing apparatus in response to the using request, the saved protected document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677